United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1223
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Joshua T. Payne

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: September 2, 2015
                             Filed: September 8, 2015
                                   [Unpublished]
                                  ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Payne directly appeals after he pleaded guilty to being a felon in
possession of a firearm, and the district court1 sentenced him within the Guidelines


      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
range contemplated in his binding plea agreement. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967).
Payne has filed a pro se supplemental brief in which he challenges the basis for his
calculated Guidelines offense level.

       After careful de novo review, see United States v. Scott, 627 F.3d 702, 704 (8th
Cir. 2010), we will enforce the appeal waiver that is included in Payne’s written plea
agreement, because the claims raised in this appeal fall within the scope of the waiver,
Payne’s testimony at the plea hearing shows that he entered into the plea agreement
and the appeal waiver knowingly and voluntarily, and dismissing the appeal based on
the waiver will not result in a miscarriage of justice, see United States v. Andis, 333
F.3d 886, 889-90 (8th Cir. 2003) (en banc). Further, having independently reviewed
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues that fall outside the scope of the appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we deny the
remaining pending motions as moot. This appeal is dismissed.
                     ______________________________




                                          -2-